Exhibit 10.5

 



NOVATION AGREEMENT

 

This Novation Agreement (this “Agreement”) dated January 19, 2017, to be
effective January 1, 2017 (the “Effective Date”) is by and between Hill Electric
Supply Co. Inc. (“Hill”), Panther Biotechnology, Inc. (“Panther”), Premier
Purchasing and Marketing Alliance LLC (“Premier”), and Scott Schwartz
(“Schwartz”). All contracting parties are each referred to as a “Party” and
collectively as the “Parties” to the Agreement as such terms are used herein.

 

W I T N E S S E T H:

 

WHEREAS, Panther, Premier and Schwartz are party to, or plan to be party to,
that certain Share Exchange Agreement dated January 19, 2017 and Effective as of
January 1, 2017 (the “Share Exchange”);

 

WHEREAS, pursuant to the Share Exchange, Panther is acquiring control of Premier
from Schwartz;

 

WHEREAS, as of the Effective Date, Premier owed Hill an aggregate amount
exceeding the sum of $400,000 (the “Amount Owed”);

 

WHEREAS, as of the Effective Date, Premier had outstanding accounts receivable
in the total amount of $135,979.20 (the “Pre Effective Date Receivables”).

 

WHEREAS, Panther would not agree to the terms of the Share Exchange unless
Schwartz agreed to assume and pay the excess of the Amount Owed over the amount
of the Pre-Effective Date Receivables (the “Net Amount Owed”), subject to the
terms and conditions of this Agreement;

 

WHEREAS, Hill would not consent to the assignment by Premier to Schwartz of the
obligation to make payment of sums due Hill unless Premier also assigned and
transferred the rights to the Pre-Effective Date Receivables directly to Hill in
partial satisfaction of the indebtedness due Hill; and

 

WHEREAS, Schwartz agrees to assume and be responsible for the payment in full of
the Net Amount Owed pursuant to the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, which the Parties acknowledge
the receipt and sufficiency of, the Parties hereto agree as follows:

 

1.               Assignment, Novation and Assumption; Release; Payment
Obligation. Effective as of the Effective Date:

 

1.1.          Premier hereby assigns, transfers and conveys to Hill all of
Premier’s right, title and interest in, to, and under the Pre Effective Date
Receivables, and all proceeds therefrom (the “Assignment”). Hill hereby accepts
the Assignment, transfer and conveyance of Premier’s right, title and interest
in, to and under the Pre Effective Date Receivables, without recourse, in
partial satisfaction of the Amount Owed. For the sake of clarity, in the event
any portion of the Pre Effective Date Receivables is not collected by Premier or
Hill, Hill shall have no recourse against Premier or Panther, and Hill assumes
the collectability of all Pre Effective Date Receivables.

 

 

 Novation Agreement
Page 1 of 6 

 

 

 

1.2.          Novation and Assumption. Premier irrevocably novates and transfers
to Schwartz all of Premier’s duties, liabilities, and obligations in connection
with the Net Amount Owed, and Schwartz irrevocably assumes all of those duties,
liabilities, and obligations from Premier from the Effective Date on the terms
and conditions contained in this Agreement, including, without limitation, (i)
any claims, liabilities, or obligations arising from any failure of Premier to
perform any of its covenants, agreements, commitments, and/or obligations to be
performed prior to the date of this Agreement in connection with the Net Amount
Owed or any agreements, documents or understandings evidencing, or relating to,
the Net Amount Owed (collectively, the “Documents”), and (ii) all claims or
liabilities of Premier regarding the Net Amount Owed or the Documents.

 

1.3.          Schwartz’s Performance Obligation. Schwartz shall duly perform and
discharge all of the liabilities and obligations arising out of or related to
the Net Amount Owed and the Documents as if Schwartz was (and had at all times
been) named in them as a party instead of Premier.

 

1.4.          Schwartz’s Release of Premier. Schwartz shall assume liability for
any breach, non-observance, or failure by Premier to perform any obligations
expressed to be undertaken by Premier in connection with the Net Amount Owed and
Documents before the Effective Date or for which Premier is liable, regardless
of whether the breach, non-observance, or failure was known or should have been
known by any of the Parties.

 

1.5.          Hill’s Release of Premier. Hill releases and forever discharges
Premier and its officers, directors, members, employees, agents, and
representatives (collectively, the “Premier Parties”), from all covenants,
agreements, obligations, claims and demands of any kind, whether in law or at
equity, which Hill now has, or which any successor or assign of Hill shall
subsequently have, against any Premier Party, arising out of or related to the
Amount Owed or the Documents, except in connection with the assignment,
collection and remittance (subject to the terms of Section 1.1 hereof) by
Premier of the Pre-Effective Date Accounts Receivable.

 

1.6.          Hill’s Acceptance of Novation and Assumption by Schwartz. Hill
consents to the novation and assumption set forth in Section 1.2 above, and
accepts the liability of Schwartz in place of the liability of Premier arising
out of or related to the Net Amount Owed and Documents and grants to Schwartz
the same rights under or arising out of or related to the Net Amount Owed and
Documents as were granted to Premier in every way as if Schwartz was and had
been a party to the Documents instead of and in place of Premier and agrees to
look only to Schwartz for the payment of the Amount Owed.

 

2.               Collection of the Pre-Effective Date Accounts Receivable. The
Premier Parties shall act as agents for Hill to collect the Pre Effective Date
Accounts Receivable reflected on the attached Schedule A. The Premier Parties
shall use good faith and make commercially reasonable efforts consistent with
past practice to collect the cash proceeds pertaining to the Pre Effective Date
Accounts Receivable in a timely manner; and they shall promptly (within 5
business days) remit such cash collections to Hill upon receipt. The Assignment
of the Pre Effective Date Accounts Receivable from Premier to Hill shall satisfy
in full all obligations of Premier in connection with the Amount Owed. In the
event any portion of the Pre Effective Date Receivables is not collected by
Premier, subject to the terms of this Section 2, Hill shall have no recourse
against Premier or Panther, and Hill assumes the collectability of all Pre
Effective Date Receivables and all risks associated therewith.

 

 



 Novation Agreement
Page 2 of 6 

 

 

3.               Post-Effective Date Receivables. Premier shall have the right
to, and ownership of, all post-Effective Date Receivables of Premier and/or
amounts received or collected in connection therewith, subsequent to the
Effective Date. Any post-Effective Date receivables or amounts collected by
Premier or Schwartz in connection therewith, whether prior to or after the
closing of the Share Exchange, shall be immediately transferred to, and become
the sole property of, Panther.

 

4.               Mutual Representations, Covenants, and Warranties. Each of the
Parties, for themselves and for the benefit of each of the other Parties to this
Agreement, represents, covenants, and warrants that:

 

4.1.          Each Party has all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement. This Agreement constitutes the
legal, valid, and binding obligation of each Party enforceable against each
other Party in accordance with its terms, except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting creditors’ rights generally and general equitable principles.

 

4.2.          The execution and delivery by each Party and the consummation of
the transactions contemplated by this Agreement do not and shall not, by the
lapse of time, the giving of notice, or otherwise: (i) constitute a violation of
any law; or (ii) constitute a breach of any provision contained in, or a default
under, any governmental approval, or any writ, injunction, order, judgment, or
decree of any governmental authority, or any agreement, contract, or
understanding to which the Party or its assets are bound or affected; and

 

4.3.          Any individual executing this Agreement on behalf of an entity has
authority to act on behalf of the entity and has been duly and properly
authorized to sign this Agreement on behalf of the entity.

 

5.               Further Assurances; Actions of Schwartz. The Parties to this
Agreement agree to execute and deliver all other instruments and documents and
to take all other actions as any Party may reasonably request in connection with
the transactions contemplated by this Agreement.

 

6.               Benefit and Burden. This Agreement shall inure to the benefit
of, and shall be binding upon, the Parties to this Agreement and their
successors and permitted assigns.

 

7.               Severability. Every provision of this Agreement is intended to
be severable. If, in any jurisdiction, any term or provision of this Agreement
is determined to be invalid or unenforceable, (a) the remaining terms and
provisions of this Agreement shall be unimpaired, (b) any determination of
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable the term or provision in any other jurisdiction, and (c)
the invalid or unenforceable term or provision shall, for purposes of
jurisdiction, be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision. In the event a court of competent jurisdiction
determines that any provision of this Agreement is invalid or against public
policy and cannot be reduced or modified to make it enforceable, the remaining
provisions of this Agreement shall not be affected by the determination of
invalidity of that provision, and all other provisions of this Agreement shall
remain in full force and effect.

 



 Novation Agreement
Page 3 of 6 

 

 

8.               Remedies. The Parties agree that the covenants and obligations
contained in this Agreement relate to special, unique, and extraordinary matters
and that a violation of any of the terms of this Agreement would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate. Therefore, the
Parties agree that if either Party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required under this Agreement, then the other Party shall have the
remedy of specific performance, and this remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which that
Party might be entitled.

 

9.               Construction. When used in this Agreement unless a contrary
intention appears: (i) a term has the meaning assigned to it; (ii) “or” is not
exclusive; (iii) “including” means including without limitation; (iv) words in
the singular include the plural and words in the plural include the singular and
words importing the masculine gender include the feminine and neuter genders;
(v) any agreement, instrument, or statute defined or referred to in this
Agreement or in any instrument or certificate delivered in connection with this
Agreement means the agreement, instrument, or statute as from time to time
amended, modified or supplemented and includes (in the case of agreements or
instruments) references to all attachments to them and instruments incorporated
into them; (vi) references contained in this Agreement to Article, Section,
Schedule, and Exhibit, as applicable, are references to Articles, Sections,
Schedules, and Exhibits in this Agreement unless otherwise specified; (vii)
references to “writing” include printing, typing, lithography and other means of
reproducing words in a visible form, including, but not limited to email; (vii)
references to “dollars”, “Dollars” or “$” in this Agreement shall mean United
States dollars; (ix) reference to a particular statute, regulation, or law means
that statute, regulation, or law as amended or otherwise modified from time to
time prior to the date of this Agreement; and (x) any definition of or reference
to any agreement, instrument, or other document in this Agreement shall be
construed as referring to the agreement, instrument, or other document as from
time to time amended, supplemented, or otherwise modified (subject to any
restrictions on the amendments, supplements, or modifications set forth in this
Agreement).

 

10.            Entire Agreement. This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties, and representations among
the Parties regarding the actual assignment of the Pre Effective Date Accounts
Receivable from Premier to Hill and the Net Amount Owed and Documents from
Premier to Schwartz. This Agreement does not supersede in any way the content of
the Amount Owed and Documents themselves, all of which survive the execution of
this Agreement.

 

11.            Governing Law and Jurisdiction. This Agreement shall be governed
by, enforced, and construed under and in accordance with the laws of the United
States of America and, with respect to the matters of state law, with the laws
of the State of Texas without giving effect to principles of conflicts of law
under Texas law. Each of the Parties: (a) irrevocably agrees that venue for any
claim or dispute under this Agreement is proper in Harris County, Texas,
irrevocably agrees that all claims and disputes may be heard and determined in
Harris County, Texas, courts; and (b) irrevocably waives, to the fullest extent
permitted by applicable law, any objection it may now or subsequently have to
the laying of venue in any proceeding brought in a Montgomery County, Texas,
court.

 

12.            No Presumption from Drafting. This Agreement has been negotiated
at arm’s-length between persons knowledgeable in the matters set forth within
this Agreement. Accordingly, given that all Parties have had the opportunity to
draft, review, and/or edit the language of this Agreement, no presumption for or
against any Party arising out of drafting all or any part of this Agreement will
be applied in any action relating to, connected with, or involving this
Agreement. In particular, any rule of law, legal decisions, or common law
principles of similar effect that would require interpretation of any
ambiguities in this Agreement against the Party that has drafted it, is of no
application and is expressly waived by all Parties. The provisions of this
Agreement shall be interpreted in a reasonable manner to affect the intentions
of the Parties.

 

 



 Novation Agreement
Page 4 of 6 

 

 

13.            Review and Construction of Documents. Each Party expressly
represents and warrants to all other Parties that (a) before executing this
Agreement, the Party has fully informed itself of the terms, contents,
conditions, and effects of this Agreement; (b) the Party has relied solely and
completely upon its own judgment in executing this Agreement; (c) the Party has
had the opportunity to seek and has obtained the advice of its own legal, tax,
and business advisors before executing this Agreement; (d) the Party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm’s length negotiations conducted by and among the
Parties and their respective counsel.

 

14.            Counterparts; Effect of Facsimile, Emailed, and Photocopied
Signatures. This Agreement and any signed agreement or instrument entered into
in connection with this Agreement, and any amendments to them, may be executed
in one or more counterparts, all of which shall constitute one and the same
instrument. Any signed counterpart, to the extent delivered by means of a
facsimile machine or attached as a .pdf, .tif, .gif, .peg or similar file to an
electronic mail (including email) or as an electronic download, all of which are
referred to as an “Electronic Delivery”) shall be treated in all manner and
respects as an original executed counterpart and shall be considered to have the
same binding legal effect as if it were the original signed version of the
Agreement or instrument delivered in person. At the request of any Party, each
other Party shall re-execute the original form of this Agreement and deliver it
to all other Parties. No Party shall raise the use of Electronic Delivery to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of Electronic Delivery as a
defense to the formation of a contract, and each Party forever waives any
similar defense, except to the extent the defense relates to lack of
authenticity.

 

 

[Remainder of page left intentionally blank. Signature page follows.]

 

 

 

 

 

 

 

 

 

 

 Novation Agreement
Page 5 of 6 

 

 

Each of Panther, Premier, Schwartz and Hill, has caused this Agreement to be
executed and delivered as of the date first above written, to be effective as of
the Effective Date.

 

(“Hill”)

 

Hill Electric Supply Co. Inc.

 

 

By: /s/ Scott Schwartz                           

 

Its: President

 

Printed Name: Scott Schwartz

 

(“Panther”)

 

Panther Biotechnology, Inc.

 

 

By: /s/ Evan Levine                       

Name:  Evan Levine

Title:  Chief Executive Officer

 

(“Premier”)

 

Premier Purchasing and Marketing Alliance LLC

 

By: /s/ Scott Schwartz                  

Name:  Scott Schwartz

Title: Manager

 

(“Schwartz”)

 

 

/s/ Scott Schwartz                          

Scott Schwartz

 

 

 

 

 

 

 



 Novation Agreement
Page 6 of 6 

